Appeal from a judgment of the Steuben County Court (Joseph W. Latham, J.), rendered September 8, 2004. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*1042Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law § 140.25 [2]). Contrary to the contention of defendant, he was afforded a “reasonable opportunity to present his contentions” in support of his motion to withdraw his plea (People v Tinsley, 35 NY2d 926, 927 [1974]). Defendant submitted his motion papers, including his affidavit, and defense counsel argued orally in support of defendant’s motion. Thus, the record establishes that County Court made “an informed determination” in denying defendant’s motion {id.). We reject the further contention of defendant that his plea was not knowingly, intelligently, and voluntarily entered. The record establishes that defendant was fully advised of his rights and was aware of the consequences of his Alford plea (see People v Castricone, 19 AD3d 1101 [2005]; People v Thompson, 4 AD3d 785 [2004], lv denied 2 NY3d 808 [2004]). Present—Green, J.P., Gorski, Smith, Lawton and Hayes, JJ.